33 N.J. Super. 410 (1954)
110 A.2d 559
ARTHUR M. COOPER AND STANLEY FRANKEL, PLAINTIFFS-APPELLANTS,
v.
THEODORE J. KENSIL, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued December 13, 1954.
Decided December 20, 1954.
Before Judges CLAPP, JAYNE and FRANCIS.
Mr. Louis B. LeDuc argued the cause for the appellants.
*411 Mr. George D. Rothermel argued the cause for the respondent (Mr. Samuel Kalikman, of counsel).
PER CURIAM.
The judgment appealed from is affirmed for the reasons set forth in the opinion of Judge Haneman reported in 31 N.J. Super. 87 (Ch. Div. 1954).
It may be noted also as a fundamental matter that the remedy of specific performance is not available where the right is "dim." (Jayne, V.C., Cline v. Kurzweil, 141 N.J. Eq. 508, 514 (Ch. 1948), affirmed 1 N.J. 407 (1949)). Such relief is granted only when the right is clear, distinct and definite. DiCataldo v. Harold Corp., 15 N.J. Super. 471 (Ch. Div. 1951); Montclair Distributing Co. v. Arnold Bakers, Inc., 1 N.J. Super. 568, 576 (Ch. Div. 1948); Hardy v. Hangen, 134 N.J. Eq. 176 (Ch. 1943).